Name: Commission Regulation (EC) No 759/2009 of 19 August 2009 amending the Annex to Council Regulation (EC) No 21/2004 establishing a system for the identification and registration of ovine and caprine animals (Text with EEA relevance )
 Type: Regulation
 Subject Matter: research and intellectual property;  agricultural policy;  means of agricultural production;  agricultural activity;  health
 Date Published: nan

 20.8.2009 EN Official Journal of the European Union L 215/3 COMMISSION REGULATION (EC) No 759/2009 of 19 August 2009 amending the Annex to Council Regulation (EC) No 21/2004 establishing a system for the identification and registration of ovine and caprine animals (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 21/2004 of 17 December 2003 establishing a system for the identification and registration of ovine and caprine animals and amending Regulation (EC) No 1782/2003 and Directives 92/102/EEC and 64/432/EEC (1), and in particular the first subparagraph of Article 10(1) thereof, Whereas: (1) Regulation (EC) No 21/2004 provides that each Member State is to establish a system for the identification and registration of ovine and caprine animals in accordance with the provisions of that Regulation. (2) That system comprises four elements, namely: means of identification to identify each animal; up-to-date registers kept on each holding; movement documents; and a central register or a computer database. The Annex to that Regulation sets out the requirements for those elements. (3) Article 4(3) of Regulation (EC) No 21/2004 currently provides that animals intended for slaughter before the age of 12 months and not intended for intra-Community trade or export to third countries may be identified with a method complying with the conditions set out in Section A.7 of the Annex to that Regulation. However, in some cases animals which were originally intended for slaughter are nevertheless used for breeding later in holdings other than that of birth. It should therefore be permitted to allow such animals to be individually identified after they have left their holding of birth provided that the individual animal can be traced back to its holding of birth. (4) Section C of the Annex to Regulation (EC) No 21/2004 sets out the information which should be contained in the movement document. In order to record the individual identification code of each animal on the movement document, animals are to be individually read at departure. Animals are read again in the holding of destination. In order to reduce the administrative burden, it should be permitted to allow the identification codes of animals to be recorded at the holding of destination, instead of at the holding of departure subject to certain conditions. (5) Article 7(2) of Regulation (EC) No 21/2004 provides for certain keepers to keep an inventory of animals at least annually. Part D of the Annex to that Regulation provides for certain information to be contained in the computer database. The results of the inventory are part of that information. In order to reduce the administrative burden, it should be permissible not to record such results in those Member States where the computer database contains, in addition to the information required pursuant to Part D of that Annex, the individual identification codes of each animal on holdings. (6) Regulation (EC) No 21/2004 should therefore be amended accordingly. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee of the Food Chain and Animal Health, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 21/2004 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 August 2009. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 5, 9.1.2004, p. 8. ANNEX The Annex to Regulation (EC) No 21/2004 is amended as follows: 1. in Section A, point 7, the third subparagraph is replaced by the following: Animals identified in accordance with this point intended to be kept beyond the age of 12 months or intended for intra-Community trade or export to third countries, must be identified in accordance with points 1 to 4 to ensure complete traceability of each animal to the holding of birth.; 2. in Section C, point 2 is replaced by the following: 2. From 1 January 2011, the keeper of the holding of departure shall record on the movement document the individual identification code of each animal identified in accordance with points 1 to 6 of Section A before the movement takes place. By way of derogation from the first subparagraph, the competent authority may authorise for movements not involving intra-Community trade the recording of the individual identification code of each animal at destination on behalf of the keeper of the holding of departure subject to the following conditions: (a) the animals are not transported in the same means of transport as animals from other holdings, unless the batches of animals are physically separated from each other; (b) the holding of destination is approved by the competent authority for the purpose of recording individual animal codes on behalf of the keeper of the holding of departure; (c) procedures are in place to ensure that within 48 hours of the time of departure: (i) the individual identification code of each animal is recorded in accordance with point 2(a) of Section B in the holding register of the holding of departure; (ii) the information relating to the movement is provided to the competent authority to update the computer database in accordance with point 2 of Section D.; 3. in Section D, point 1(f) is replaced by the following: (f) the result of the inventory of animals provided for in Article 7(2), and the date when that inventory was carried out, except in Member States where the centralised computer database contains the individual identification code of each animal kept on a holding.